Case: 15-20176      Document: 00513342043         Page: 1    Date Filed: 01/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                     FILED
                                                                                January 14, 2016
                                      No. 15-20176
                                                                                  Lyle W. Cayce
                                                                                       Clerk
OCWEN LOAN SERVICING, L.L.C.; DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee for Argent Securities Inc., Asset-Backed
Pass-Through Certificates, Series 2003-W10,

              Plaintiffs - Appellees

v.

ABE MOSS; D&Y INVESTMENTS, L.L.C.,

              Defendants - Appellants




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-2441


Before HIGGINBOTHAM, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Ocwen Loan Servicing, L.L.C. and Deutsche Bank National Trust
Company sued Abe Moss and D&Y Investments, L.L.C. The suit was a quiet
title action to enforce a recorded security interest on property that Moss
purchased at a tax foreclosure sale. Ocwen and Deutsche Bank claimed a
violation of constitutional due process because they had not been given notice


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20176    Document: 00513342043     Page: 2   Date Filed: 01/14/2016



                                 No. 15-20176
of the tax foreclosure sale. The district court entered summary judgment for
Ocwen and Deutsche Bank on the constitutional due process claim under
Mennonite Board of Missions v. Adams, 462 U.S. 791 (1983). Moss appealed.
      In the appellate briefing, Moss presented arguments based only on Texas
law. Moss never engaged the ruling of the district court. Consequently, we
have before us no legal or factual challenge to the district court’s opinion. See
American States Ins. Co. v. Bailey, 133 F.3d 363, 372 (5th Cir. 1998). At oral
argument, counsel did suggest one possible defect in the district court’s due
process analysis. That argument was too late. An appellant abandons issues
not argued in its initial brief on appeal. See United Paperworks Int’l Union
AFL-CIO, CLC v. Champion Int’l Corp., 908 F.2d 1252, 1255 (5th Cir. 1990).
      AFFIRMED.




                                       2